*1157OPINION.
GkaupNek
: The taxpayer claims the right, under section 204 of the Revenue Act of 1918, to a deduction for the year 1920 of the loss sustained for the year 1919. The terms of section 204 are specific in requiring the application of the losses therein defined, first to the preceding year, and to the succeeding year only in the event that there remains a net loss in excess of the net income for the preceding year. -In the case here under consideration, there was a taxable gain in 1918 in an amount more than sufficient to absorb the entire less sustained in 1919. Consequently, if section 204 were properly applied to the years 1918 and 1919, there would remain no loss to be deducted from 1920 income. Whether or not the Commissioner did permit the application of the 1919 loss to the 1918 income is not before us for determination.

The deficiency is $l,58fi.97. Order toill he entered accordingly.